Citation Nr: 1718344	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  15-14 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 1, 2015 for additional compensation for a dependent child based on school attendance.

2.  Entitlement to service connection for post dislocation of the jaw.

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a right hip disability and, if so, whether service connection should be granted.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected patellofemoral chondromalacia of the right knee.

5.  Entitlement to an initial rating in excess of 70 percent for depressive disorder.

6.  Entitlement to a disability rating in excess of 20 percent for patellofemoral chondromalacia of the right knee.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Lioacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1981 to September 1981 with additional service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2012, June 2013, August 2013, October 2014, and August 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right hip disability and left knee disability and entitlement to a disability rating in excess of 20 percent for patellofemoral chondromalacia of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the March 2017 Board hearing, prior to the promulgation of a Board decision, the Veteran requested to withdraw her appeal as to the issues of entitlement to an effective date earlier than July 1, 2015 for additional compensation for a dependent child based on school attendance and entitlement to service connection for post dislocation of the jaw.

2.  An April 2008 rating decision declined to reopen the Veteran's claim for service connection for a right hip condition.  The Veteran was notified of the adverse determination and of her procedural and appellate rights in April 2008.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

3.  Evidence added to the record since the final April 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right hip condition.

4.  The Veteran's depressive disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

5.  It is reasonably shown that the Veteran's service-connected depressive disorder precludes him from securing or following a substantially gainful occupation.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issues of entitlement to an effective date earlier than July 1, 2015 for additional compensation for a dependent child based on school attendance and entitlement to service connection for post dislocation of the jaw are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for a right hip condition.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2016).

3.  The criteria for an initial disability rating in excess of 70 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2016).

4.  The criteria for a grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made on the record at a hearing by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the March 2017 Board hearing, prior to the promulgation of a Board decision, the Veteran requested to withdraw her appeal as to the issues of entitlement to an effective date earlier than July 1, 2015 for additional compensation for a dependent child based on school attendance and entitlement to service connection for post dislocation of the jaw.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

II.  New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen her claim for service connection for a right hip condition.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

A rating decision issued in December 2000 denied service connection for a right hip condition as secondary to service-connected right knee patellofemoral chondromalacia based on findings that the evidence did not show that the right hip condition was related to her service-connected chronic right knee patellofemoral chondromalacia, nor was there evidence of this disability during service.  

Thereafter, the RO declined to reopen the Veteran's claim for service connection for a right hip condition in rating decisions issued in December 2004, January 2008, and April 2008.  The Veteran did not appeal these rating decisions and new and material evidence was not received within the appellate period; thus rating decisions became final.  38 C.F.R. §§ 20.200, 20.202.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision in July 2006.  38 U.S.C.A. § 7105.

Since April 2008, new evidence has been added to the claims file which is material to the Veteran's claim.  At the April 2013 VA examination, the Veteran contends that she had gradual onset of right hip pain during basic training in 1981 without associated injury and was treated in service with a steroid injection and physical therapy.  In her November 2013 Notice of disagreement, the Veteran also contends that she complained of and had treatment for her right hip since basic training in Fort Jackson, South Carolina.  At the March 2017 Board hearing, the Veteran testified that her right hip condition began during basic training, specifically, she would get pain in her groin area every time she got ready to run to do the physical training test and she would go to sick call.  In an April 2017 statement, the Veteran's mother contends that the Veteran injured her hip in service and has complained since 1981 and still complains.

The evidence identified above relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim for service connection for a right hip condition.  Shade.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for a right hip condition for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


III.  Increased Rating Claim

The Veteran's depressive disorder is currently rated 70 percent disabling.  At the March 2017 Board hearing, the Veteran testified that if the Board determined that an evaluation of no more than 70 percent were warranted for her psychiatric disability but that a TDIU were warranted based on the psychiatric disability alone pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), it would satisfy her appeal for a psychiatric disability claim.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Board grants TDIU based on the Veteran's psychiatric disability alone in this decision, this represents a complete grant of the benefit sought on appeal.  Accordingly, the Board finds that additional discussion of whether the Veteran meets the criteria for a higher scheduler rating for depressive disorder is not warranted.

IV.  TDIU

The Veteran contends that her right knee injury, right hip pain, and depression prevents her from securing or following a substantially gainful occupation.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).
The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

As the Veteran's service-connected depressive disorder is rated 70 percent disabling, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

At the March 2017 Board hearing, the Veteran testified that she last worked at age 26, which would have been 1988.  She indicated that due to her psychiatric impairment, including suicidal ideation and the inability to establish and maintain a relationship, she would be unable to work even if she had no orthopedic impairments.  She testified that her problems with attention and concentration also impacted her ability to work.  The Veteran also testified that she was denied vocational rehabilitation from the VA due to her service-connected disabilities.  A November 2008 VA memorandum confirms this.

On the Veteran's application for TDIU received in May 2014, she reports that he last worked full-time in 1991 and became too disabled to work in 1991. At the same time, she reports she worked in sales at Mary Kay Cosmetics from 2006 to 2014, she lost time for illness from 2012 to 2013, and her highest gross earnings were $300 to $500 per month.  She reports that she receives social security benefits.  She indicates that she completed high school and two years of college and has had training as an office administrative assistant and training in medical billing and coding, which she completed in January 2012.  She also reports that she was a full time student studying IT Information Technology at Central Carolina from January 2013 to August 2013, but it was too much pressure. 

The Veteran completed another TDIU application which was received in October 2015.  On this application, she reports she worked at Mary Kay Cosmetics from 2007 to 2014, 30 to 40 hours per week and her earnings were $800 to $1000 per month.  She also notes time lost from illness as "all".  She reports too much driving, in and out of her vehicle, and communication problems with clients, missed appointments, and forgetfulness.

The Veteran's April 2013 VA psychiatric examination report shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  At the Veteran's September 2014 VA examination, she reported that she was not working and had not worked since her last evaluation.  The examination shows an increase in her depressive symptoms, with increased tearfulness and depressed mood.  The September 2014 and January 2016 VA examinations show occupational and social impairment with reduced reliability and productivity.

A May 2015 private psychiatric evaluation notes it would be challenging for the Veteran to maintain employment considering the severity of her symptoms.

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected depressive disorder prevents her from securing or following substantially gainful employment.  In sum, the Board finds that entitlement to a TDIU is warranted.  The Board recognizes that further development from the AOJ is necessary to determine the effective date of entitlement to TDIU as the evidence shows the Veteran was working until 2014.


ORDER

The appeal as to the issue of entitlement to an effective date earlier than July 1, 2015 for additional compensation for a dependent child based on school attendance is dismissed.

The appeal as to the issue of entitlement to service connection for post dislocation of the jaw is dismissed.

The Veteran's claim for service connection for a right hip condition is reopened, and, to this extent only, the appeal is granted.

Entitlement to a total disability rating based on individual unemployability due to service-connected depressive disorder (TDIU) is granted.


REMAND

In regard to the Veteran's claim for entitlement to service connection for a left knee disability, the Veteran contends that her left knee condition is secondary to her right knee condition.  At the March 2017 Board hearing, the Veteran testified that her doctors at McCleod, Dr. Christopher Huiet and Dr. Barry Clark, told her the pain she was feeling in her left knee was the result of her shifting the weight off of her right knee and putting all of the weight on her left knee.  See hearing transcript, p. 16.  Private treatment records from Pee Dee Orthopaedic from January 2012 to April 2013 diagnose bilateral knee degenerative joint disease and the April 2013 VA examination report shows a diagnosis of mild osteoarthritis of the left knee.

The Board recognizes that a June 16, 1988 service record notes the Veteran reinjured her left knee during physical training at Fort Knox on June 16, 1988 and the Veteran injured her knee in 1986.  However, the Board has determined the notation of a left knee injury to be a typographically error because the same record refers to a right knee injury, rather than a left knee injury, two times, and the emergency room record from June 19, 1988 shows injury to the right knee only.

In regard to the Veteran's claim for entitlement to service connection for a right hip disability, the Veteran contends that her disability began during basic training and has continued since that time.  The Veteran also contends that her right hip disability is secondary to her service-connected right knee disability.  Dr. William H. Kessler's private treatment record shows a complaint of hip pain since January 1989 and notes that x-rays show a mild change in the hips in September 2000.  A June 2002 operative note from Lexington Medical Center shows a diagnosis of right hip osteoarthritis.  Subsequent private treatment records from Pee Dee Orthopedic and VA treatment records show a diagnosis of right hip osteoarthritis.  A February 2010 record from McLeod Health shows right sacroilitis.  The April 2013 VA examiner diagnosed minimal osteoarthritis of the right hip.  

In an April 2017 statement, the Veteran's mother contends that the Veteran injured her knee and hip in service and has complained since 1981 and still complains.  The Veteran's mother did not specify which knee she was referring to in her statement.

There is no opinion of record addressing whether the Veteran's left knee disability and/or right hip disability are directly related to service or had their onsets in service.

In regard to secondary service connection, the April 2013 VA examiner determined the Veteran's right hip and left knee conditions are less likely than not proximately due to or the result of the Veteran's service-connected right knee condition.  His rationale was that there is no evidence to suggest the Veteran's minimal right knee osteoarthritis as an etiology for similar minimal degenerative changes of the right hip and left knee which are fairly typical for her age.  The Board finds examiner's rationale inadequate to determine whether service connection is warranted for either a left knee or right hip disability as secondary to the Veteran's service-connected right knee disability.  Accordingly, the Board finds a VA examination is warranted to consider whether the Veteran's right hip and left knee conditions are at least as likely as not related to service, had their onsets in service, or are secondary to the Veteran's service-connected right knee condition.

In regard to the Veteran's patellofemoral chondromalacia of the right knee, VA examinations were provided in January 2012, August 2014, October 2014, and January 2016.  However, the examiners did not include range of motion testing for active motion, passive motion, weight-bearing and nonweight-bearing on both the right and left knees.  Accordingly, a new VA examination is warranted.  Correia v. McDonald, 28 Vet. App. 158 (2016).

It appears there may be outstanding private treatment records relevant to the Veteran's claims.  The claims file contains an authorization for consent to release records from Dr. Gerald Fishman at St. Andrews Medical Associates Columbia, South Carolina from 2003 to 2004 to include treatment for her right hip.  Although the RO requested records from Dr. Gerald Fishman in October 2004, they were not obtained and a negative response as not received.  These records should be obtained and associated with the claims file.  As the Veteran reported treatment from the Orthopedic Department at Riebland Memorial in her November 2013 notice of disagreement, she should complete an authorization form for these records and these records should be obtained.  Additionally, as the Veteran testified at the March 2017 Board hearing that her doctors at McCleod, Dr. Christopher Huiet and Dr. Barry Clark, told her the pain she was feeling in her left knee was the result of her shifting the weight off of her right knee and putting all of the weight on her left knee, these records should be requested.  Records were received from McLeod Family Medicine Center in July 2013.  In August 2014, the RO requested records since January 1, 2014 from Dr. Huiet and Dr. Clark and they responded that the Veteran had not been seen in the office in 2014.  An additional request should be sent to Dr. Huiet and Dr. Clark at McLeod for records from July 2013 to the present.

The AOJ should also ask the Veteran to identify any additional, pertinent medical treatment that she has received for left knee, right knee, and right hip disabilities and any additional, pertinent records should be associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to her claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that she identify all outstanding VA and private treatment records related to her left knee, right hip, and right knee disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  This should specifically include all records from Dr. Gerald Fishman at St. Andrews Medical Associates Columbia, South Carolina and the Orthopedic Department at Riebland Memorial; and records from Dr. Huiet and Dr. Clark at McLeod from July 2013 to the present.  Any negative response should be in writing and associated with the claims file. 

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed her left knee and/or right hip conditions in-service and post-service symptoms and/or the nature, extent and severity of her right knee symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's left knee and right hip disabilities, schedule VA examinations to determine the nature and etiology of these disabilities.  All indicated tests must be accomplished.  The entire claims file must be made available and reviewed by the examiner in conjunction with the examination.  The examiner is requested to provide an opinion as to the following:

a. whether it is at least as likely as not that any left knee disability is related to or had its onset in service.

b. whether it is at least as likely as not that any left knee disability was caused or aggravated (chronically worsened) by the Veteran's service-connected right knee disability.

c. whether it is at least as likely as not that any right hip disability is related to or had its onset in service.

d. whether it is at least as likely as not that any right hip disability was caused or aggravated (chronically worsened) by the Veteran's service-connected right knee disability.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

4.  After obtaining any outstanding treatment records regarding the Veteran's right knee disability, provide her with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should report all pertinent findings, including the results of active and passive range of motion testing, and weight-bearing and nonweight-bearing for the left and right knees.  

5.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


